—Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed by Horizon Human Services, Inc. as a senior counselor in a day treatment program. On April 22, 1991, claimant’s direct supervisor gave a critique of claimant’s job performance which indicated a lack of communication skills. Claimant was directed to prepare a corrective plan of action by April 29, 1991. On that date, claimant informed her direct supervisor that she did not agree with the critique and refused to submit a corrective plan of action. Claimant was referred to a senior supervisor, but after two meetings still persisted in her refusal. The supervisor informed claimant that she was jeopardizing her job. When claimant still refused, she was fired.
The Unemployment Insurance Appeal Board found that claimant’s refusal constituted misconduct disqualifying her from benefits. Inasmuch as substantial evidence supports the Board’s decision, it must be affirmed (see, Matter of Wade [Levine], 50 AD2d 1003).
*863Cardona, P. J., Mikoll, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.